Case: 21-2167    Document: 36    Page: 1   Filed: 09/28/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

      COOPERATIVE ENTERTAINMENT, INC.,
              Plaintiff-Appellant

                            v.

         KOLLECTIVE TECHNOLOGY, INC.,
                Defendant-Appellee
              ______________________

                        2021-2167
                  ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 5:20-cv-07273-EJD,
 Judge Edward J. Davila.
                 ______________________

                Decided: September 28, 2022
                  ______________________

    MEREDITH MARTIN ADDY, AddyHart P.C., Atlanta, GA,
 argued for plaintiff-appellant. Also represented by
 BENJAMIN CAPPEL, Chicago, IL; MATTHEW MICHAEL
 WAWRZYN, Wawrzyn LLC, Chicago, IL.

     MICHAEL S. DOWLER, Park, Vaughan, Fleming & Dow-
 ler LLP, Houston, TX, argued for defendant-appellee.
                 ______________________

  Before MOORE, Chief Judge, LOURIE and STARK, Circuit
                        Judges.
Case: 21-2167    Document: 36      Page: 2    Filed: 09/28/2022




 2                       COOPERATIVE ENTERTAINMENT, INC. v.
                               KOLLECTIVE TECHNOLOGY, INC.


     MOORE, Chief Judge.
     Cooperative Entertainment, Inc. (Cooperative) appeals
 the United States District Court for the Northern District
 of California’s dismissal of its amended complaint under
 Rule 12(b)(6), which held all claims of U.S. Patent
 No. 9,432,452 ineligible under 35 U.S.C. § 101. We reverse
 the district court’s dismissal and remand for further pro-
 ceedings.
                        BACKGROUND
     The ’452 patent relates to systems and methods of
 structuring a peer-to-peer (P2P) dynamic network for dis-
 tributing large files, namely videos and video games. ’452
 patent at 4:28–40. In prior art systems, video streaming
 was controlled by content distribution networks (CDNs),
 where content was “distributed directly from the CDN
 server originating the content.” Id. at 3:35–36, 9:50–52.
 The ’452 patent, in contrast, claims methods and systems
 for a network in which content distribution occurs “outside
 controlled networks and/or [CDNs],” i.e., outside a “static
 network of controlled systems.” Id. at 3:40–43 (emphasis
 added), 3:57–58, 5:38–42. It does this with dynamic P2P
 networks comprising “peer nodes,” i.e., nodes consuming
 the same content contemporaneously, that transmit con-
 tent directly to each other instead of receiving content from
 the CDN. Id. at 3:55–64, 4:52–60, 5:4–10, 6:40–43, 7:43–
 46.
     To facilitate content distribution, the claimed P2P net-
 works use “content segmentation” in which a video file, for
 example, is segmented into smaller clips and distributed
 piecemeal. As a result, viewers can obtain individual seg-
 ments as needed, preferably from other viewers. Id. at
 8:10–12, Figs. 2–9. Content is segmented using several
 techniques, including “CDN address resolution, trace route
 to CDN and the P2P server manager, dynamic feedback
 from peers reporting traffic rates between individual peer
 and its neighbors, round-robin, other server side
Case: 21-2167   Document: 36     Page: 3    Filed: 09/28/2022




 COOPERATIVE ENTERTAINMENT, INC.   v.                      3
 KOLLECTIVE TECHNOLOGY, INC.


 scheduling/resource allocation techniques, and combina-
 tions thereof.” Id. at 5:51–56 (emphasis added).
    Claim 1 recites:
       1. A system for virtualized computing peer-
    based content sharing comprising:
        at least one content delivery server computer
    constructed and configured for electrical connec-
    tion and communication via at least one communi-
    cations network; and
         at least one peer-to-peer (P2P) dynamic net-
    work including a multiplicity of peer nodes,
    wherein the multiplicity of peer nodes consume the
    same content within a predetermined time,
    wherein the multiplicity of peer nodes are con-
    structed and configured for electronic communica-
    tion over the at least one P2P dynamic network,
    wherein the at least one P2P dynamic network is
    based on at least one trace route; wherein the mul-
    tiplicity of peer nodes is distributed outside con-
    trolled networks and/or content distribution
    networks (CDNs) that are included within the at
    least one communications network;
        wherein the at least one content delivery server
    computer is operable to store viewer information,
    check content request, use the trace route to seg-
    ment requested content, find peers, and return cli-
    ent-block pairs;
        wherein distribution of P2P content delivery
    over the at least one P2P dynamic network is based
    on content segmentation;
        wherein content segmentation is based on CDN
    address resolution, trace route to CDN and P2P
    server manager, dynamic feedback from peers re-
    porting traffic rates between individual peer and
Case: 21-2167     Document: 36      Page: 4    Filed: 09/28/2022




 4                         COOPERATIVE ENTERTAINMENT, INC. v.
                                 KOLLECTIVE TECHNOLOGY, INC.


     its neighbors, round-robin and other server side
     scheduling/resource allocation techniques.
 ’452 patent at claim 1.
     Cooperative sued Kollective Technology, Inc. (Kollec-
 tive) for infringement of at least claims 1–3 and 5 of the
 ’452 patent. 1 In response to Kollective’s first motion to dis-
 miss under Rule 12(b)(6) arguing all claims are ineligible
 under 35 U.S.C. § 101, Cooperative filed an amended com-
 plaint. Kollective refiled its motion to dismiss. The district
 court granted the motion. Coop. Ent., Inc. v. Kollective
 Tech., Inc., 544 F. Supp. 3d 890, 902 (N.D. Cal. 2021). Co-
 operative appeals. We have jurisdiction under 28 U.S.C.
 § 1295(a)(1).
                           DISCUSSION
                                I
     We review the district court’s dismissal under regional
 circuit law, here the Ninth Circuit. In re TLI Commc’ns
 LLC Pat. Litig., 823 F.3d 607, 610 (Fed. Cir. 2016). The
 Ninth Circuit reviews de novo whether a complaint con-
 tains “well-pleaded facts . . . that plausibly give rise to an
 entitlement to relief.” Whitaker v. Tesla Motors, Inc., 985
 F.3d 1173, 1176 (9th Cir. 2021) (internal citations and quo-
 tation marks omitted).
     Patent eligibility is ultimately a question of law we re-
 view de novo. Eligibility, however, may depend on under-
 lying issues of fact. See Berkheimer v. HP, Inc., 881 F.3d


     1    The parties dispute what claims were at issue be-
 low and whether the district court had jurisdiction to hold
 ineligible all claims of the ’452 patent. Appellant’s Br. 48–
 49; Appellee’s Br. 52–57. Because the alleged inventive
 concepts are present in all claims, we need not address the
 parties’ dispute over what claims were at issue before the
 district court.
Case: 21-2167     Document: 36      Page: 5    Filed: 09/28/2022




 COOPERATIVE ENTERTAINMENT, INC.    v.                        5
 KOLLECTIVE TECHNOLOGY, INC.


 1360, 1365 (Fed. Cir. 2018). To determine patent eligibil-
 ity, we apply the Supreme Court’s two-step Alice frame-
 work. See Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 217
 (2014). At step one, we determine whether the claim is “di-
 rected to” a “patent-ineligible concept,” such as an abstract
 idea. Id. If it is, at step two we examine “the elements of
 the claim to determine whether it contains an ‘inventive
 concept’ sufficient to ‘transform’ the claimed abstract idea
 into a patent-eligible application.”         Id. at 221 (quot-
 ing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,
 566 U.S. 66, 72, 79–80 (2012)). Specifically, we determine
 whether the claim elements, individually and as an or-
 dered combination, contain an inventive concept, which is
 more than merely implementing an abstract idea using
 “well-understood, routine, [and] conventional activities
 previously known to the industry.” Content Extraction &
 Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776
 F.3d 1343, 1347–48 (Fed. Cir. 2014) (quoting Alice, 573
 U.S. at 225) (alteration in original). Thus, patent eligibility
 may be resolved at the Rule 12 stage only if there are no
 plausible factual disputes after drawing all reasonable in-
 ferences from the intrinsic and Rule 12 record in favor of
 the non-movant. Visual Memory LLC v. NVIDIA Corp.,
 867 F.3d 1253, 1261–62 (Fed. Cir. 2017); CardioNet, LLC
 v. InfoBionic, Inc., 955 F.3d 1358, 1369 (Fed. Cir. 2020);
 Nat. Alternatives Int’l, Inc. v. Creative Compounds, LLC,
 918 F.3d 1338, 1349 (Fed. Cir. 2019); Data Engine Techs.
 LLC v. Google LLC, 906 F.3d 999, 1008 & n.2 (Fed. Cir.
 2018); Aatrix Software, Inc. v. Green Shades Software, Inc.,
 882 F.3d 1121, 1125–27 (Fed. Cir. 2018); Cellspin Soft, Inc.
 v. Fitbit, Inc., 927 F.3d 1306, 1316–18 (Fed. Cir. 2019);
 Berkheimer, 881 F.3d at 1368–70.
                               II
     The district court held at Alice step one the “focus of
 the ’452 patent” is the abstract idea of “the preparation and
 transmission of content to peers through a computer net-
 work.” Kollective, 544 F. Supp. 3d at 896. We need not
Case: 21-2167    Document: 36      Page: 6    Filed: 09/28/2022




 6                       COOPERATIVE ENTERTAINMENT, INC. v.
                               KOLLECTIVE TECHNOLOGY, INC.


 address the parties’ dispute regarding the application of Al-
 ice step one because, as explained below, the claims contain
 alleged inventive concepts not limited to the abstract idea,
 which defeat Kollective’s Rule 12 motion. See Aatrix, 882
 F.3d at 1129 (addressing only Alice step two). At Alice step
 two, the district court characterized the ’452 patent as
 “merely implement[ing] the abstract idea of preparing and
 transmitting data over a computer network with generic
 computer components using conventional technology.”
 Kollective, 544 F. Supp. 3d at 900. Cooperative argues the
 district court erred because, inter alia, its amended com-
 plaint plausibly alleges that the ’452 patent claims recite
 inventive concepts at Alice step two, precluding dismissal.
 See Appellant’s Br. 3–17, 38–46. We agree. Claim 1 con-
 tains several alleged inventive concepts which the specifi-
 cation touts as specific improvements in the distribution of
 data compared to the prior art. The amended complaint
 plausibly alleges these inventive concepts, and this should
 have defeated Kollective’s Rule 12(b)(6) motion in this case.
     There are at least two alleged inventive concepts in
 claim 1 which should have precluded the district court’s
 holding on ineligibility. The first is the required dynamic
 P2P network wherein multiple peer nodes consume the
 same content and are configured to communicate outside
 the CDNs. ’452 patent at claim 1 (“at least one peer-to-peer
 (P2P) dynamic network including a multiplicity of peer
 nodes, wherein the multiplicity of peer nodes consume the
 same content within a predetermined time, . . . wherein the
 multiplicity of peer nodes is distributed outside controlled
 networks and/or content distribution networks (CDNs)”).
 The second requires trace routes be used in content seg-
 mentation. Id. at claim 1 (“wherein content segmentation
 is based on CDN address resolution, trace route to CDN
 and P2P server manager, dynamic feedback from peers re-
 porting traffic rates between individual peer and its neigh-
 bors,     round-robin      and      other     server    side
 scheduling/resource allocation techniques”).         Because
Case: 21-2167    Document: 36      Page: 7    Filed: 09/28/2022




 COOPERATIVE ENTERTAINMENT, INC.   v.                       7
 KOLLECTIVE TECHNOLOGY, INC.


 Cooperative plausibly alleged that both of these concepts
 were inventive, we reverse the district court’s dismissal.
                              A
     Claim 1 recites the allegedly inventive concept of a par-
 ticular network structure for sharing content through a dy-
 namic P2P network. ’452 patent at claim 1. The written
 description and Cooperative’s amended complaint plausi-
 bly tout this as an improvement to content distribution sys-
 tems. Accordingly, we hold the district court erred in
 dismissing Cooperative’s complaint.
      Claim 1 recites a specific type of content-sharing net-
 work and delineates both the network’s structure and func-
 tion. The claimed system must contain at least one P2P
 dynamic network and one content delivery server. Id. The
 dynamic P2P network must include at least one trace route
 and a multiplicity of peer nodes, which the claim defines as
 nodes “consum[ing] the same content within a predeter-
 mined time” and configured to communicate within the dy-
 namic P2P network. Id. Claim 1 further limits the
 structural and functional relationship between the P2P
 network and the content delivery server: the “multiplicity
 of peer nodes is distributed outside controlled networks
 and/or” CDNs. Id. And, as discussed further below, it de-
 scribes how content is distributed within the P2P network
 using content segmentation based on trace routes. Id. It
 is this specific network structure required by claim 1 that
 Cooperative alleges to be inventive.
     The specification explains how claim 1’s dynamic P2P
 network structure is different from and improves upon the
 prior art, especially the structural limitation that the peer
 nodes consuming the same content be distributed outside a
 controlled network or a CDN: “The prior art fails to provide
 video streaming over P2P networks outside the structure
 and control of CDNs.” Id. at claim 1, 3:35–36. It describes
 that, in “contrast to the prior art,” grouping peer nodes
 based on their simultaneous consumption of common
Case: 21-2167     Document: 36      Page: 8     Filed: 09/28/2022




 8                        COOPERATIVE ENTERTAINMENT, INC. v.
                                KOLLECTIVE TECHNOLOGY, INC.


 content, such as a video or a video game, allows the “groups
 of peer nodes forming the dynamic P2P networks of the pre-
 sent invention [to] provide for smooth playback and avoids
 stuttering problems or delays or buffering problems.” Id.
 at 7:29–38. The “need for peer nodes to share in real-time
 or near-real-time all while the users are viewing the video
 content via the remote, distributed peer nodes provides a
 session constraint that does not exist with prior art gaming
 or prior art audio sharing.” Id. at 7:46–50 (emphasis
 added). As a result, claim 1 “by-pass[es] any established or
 static content delivery network (CDN); advantageously,
 this saves time, improves redundancy, and also reduces or
 eliminates costs for content delivery over the CDN for the
 peer nodes.” Id. at 5:41–44. This allegedly new claimed
 P2P network “provide[s] more efficient and reduced cost of
 delivery for the content,” id. at 4:49–50, and enables new
 content-delivery system functionality by “providing live
 streaming for video and/or audio content as well as data,
 files, analytics, and combinations thereof,” id. at 4:50–52.
      The amended complaint reiterates the benefits of claim
 1’s “novel technique” of a dynamic P2P network for distrib-
 uting content outside the control of a CDN. J.A. 46 ¶ 13
 (quoting ’452 patent at 5:38–48). For example, it alleges
 the prior art “failed to disclose . . . the multiplicity of peer
 nodes of the dynamic peer-to-peer network consum[ing] the
 same content within a predetermined time.” J.A. 46 ¶ 12
 (quoting J.A. 245 (examiner’s statement of reason of allow-
 ance)). It also alleges claim 1’s structure of sharing “com-
 mon video content iteratively [] in segments throughout the
 P2P network” is inventive because it “reversed the flow of
 distributed digital content” compared to the prior art and
 solved capacity problems related to content sharing. J.A.
 47 ¶ 14 (quoting ’452 patent at 4:52–60). As a result, the
 “problem that the ’452 patent addresses is capacity,” and
 “[t]he patent claims are addressed to the solution—sharing
 video content through a dynamic network . . . defined by
Case: 21-2167     Document: 36     Page: 9    Filed: 09/28/2022




 COOPERATIVE ENTERTAINMENT, INC.    v.                       9
 KOLLECTIVE TECHNOLOGY, INC.


 the peer nodes consuming the same content.” J.A. 49 ¶ 24.
 Specifically,
     [t]he benefit of this “bottom up” approach is mani-
     fold and generally directed to addressing the capac-
     ity problem. If control is passed to the P2P
     dynamic network, then capacity may be substan-
     tially addressed—and in some cases exclusively ad-
     dressed—by the P2P dynamic network. In other
     words, the computing capacity of the client devices
     consuming the video content is leveraged and used
     to the maximum extent.
 J.A. 49 ¶ 25. Contrary to the district court’s conclusion,
 Kollective, 544 F. Supp. 3d at 897, Cooperative’s allegations
 related to system capacity are plausibly tethered to claim
 1’s distribution of content within its P2P network outside
 the control of a CDN. ’452 patent at 9:54–60 (“The systems
 and methods of the present invention provide for harness-
 ing the content recipient devices to aggregate or assemble
 intelligent functionality of the devices unassociated with
 the content receipt, including but not limited to computa-
 tional storage and processing capacity of the content recip-
 ient devices in the P2P dynamic network . . . .” (emphasis
 added)); see also J.A. 48 ¶ 19 (“Claim 1, like all the claims,
 covers the virtual layer outside the control of the prior art
 distribution scheme pushed from the CDN.”).
     Drawing all inferences in favor of Cooperative, as we
 must on a motion to dismiss, we conclude that claim 1 re-
 cites a specific technical solution that is an inventive con-
 cept: it recites a particular arrangement of peer nodes for
 distributing content “outside controlled networks and/or
 [CDNs],” ’452 patent at claim 1, which did not exist in the
 prior art, ’452 patent at 3:35–36. This is not an “abstract
 idea implemented on a generic computer,” and it is alleged
 to improve the performance of the content delivery network
 with reductions in costs and improvements in several as-
 pects of system performance. See BASCOM Glob. Internet
Case: 21-2167    Document: 36     Page: 10   Filed: 09/28/2022




 10                      COOPERATIVE ENTERTAINMENT, INC. v.
                               KOLLECTIVE TECHNOLOGY, INC.


 Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1352
 (Fed. Cir. 2016); Amdocs (Israel) Ltd. v. Openet Telecom,
 Inc., 841 F.3d 1288, 1299 (Fed. Cir. 2016) (citing BASCOM,
 827 F.3d at 1351).
      At a minimum, the district court should have denied
 the motion to dismiss because Cooperative’s allegations in
 the complaint regarding the claims and the ’452 patent’s
 written description create a plausible factual issue regard-
 ing the inventiveness of the dynamic P2P configuration of
 claim 1. See Berkheimer, 881 F.3d at 1370 (holding mate-
 rial dispute of fact regarding inventiveness created by im-
 proved redundancy, efficiency, computer functionality, and
 costs of operating a network or computer systems network
 costs that are captured by claim elements precludes sum-
 mary judgment). Claim 1 recites a specific network struc-
 ture, the patent’s written description explains how it is
 arranged, and the written description and amended com-
 plaint explain the alleged benefits of sharing content using
 a P2P network outside the control of a CDN using peer
 nodes. Determining whether the claimed network is well-
 understood, routine, or conventional is a question of fact
 that cannot be resolved at the Rule 12(b)(6) stage, and the
 district court erred in resolving this factual issue against
 Cooperative. See Aatrix, 882 F.3d at 1128.
                              B
     The district court held that Cooperative did not plausi-
 bly allege that the second alleged inventive concept, seg-
 menting content using trace routes, is inventive.
 Kollective, 544 F. Supp. 3d at 899–900. We do not agree.
     As an initial matter, the parties dispute whether claim
 1 requires or merely permits the use of trace routes to seg-
 ment content. See Appellant’s Br. 10–14, 21–23, 41–43;
 Appellee’s Br. 16, 20–21, 34–35, 46–47, 50. Kollective does
 not dispute on appeal that segmenting content based on
 trace routes is inventive; rather, it contends only that the
 use of trace routes is not required and thus irrelevant to
Case: 21-2167    Document: 36     Page: 11    Filed: 09/28/2022




 COOPERATIVE ENTERTAINMENT, INC.   v.                      11
 KOLLECTIVE TECHNOLOGY, INC.


 eligibility. Appellee’s Br. 16, 20–21, 34–35, 46–47, 50. As
 Kollective acknowledges, Cooperative asserted below and
 on appeal that “[t]he ’452 patent claims all require seg-
 menting the digital content according to the trace routes.”
 Appellee’s Br. 17–20 (quoting J.A. 47 ¶ 18 (Cooperative’s
 amended complaint)). The district court did not conduct
 claim construction, J.A. 38–42 (docket sheet), or otherwise
 resolve whether claim 1 requires segmenting content based
 on a trace route. See Kollective, 544 F. Supp. 3d at 901
 (noting only that claim 1 does not “rely solely on trace
 routes” in segmenting content without resolving whether it
 is required (emphasis in original)). Under these circum-
 stances, we “proceed by adopting the non-moving party’s
 construction[]” that claim 1 requires segmenting content
 based on trace routes. See Aatrix, 882 F.3d at 1125 (inter-
 nal citations omitted). 2
     In addition to claim 1’s structural limitations, claim 1
 recites functional requirements of its claimed P2P dynamic
 network. For example, distribution of the content in the
 system must occur through content segmentation. ’452 pa-
 tent at claim 1. Claim 1 requires the content segmentation
 to be “based on . . . trace route to CDN and P2P server man-
 ager” among other segmentation techniques. Id.; see id. at
 3:50–54, 4:65–5:1 (“[E]mbodiments of the present inven-
 tion include dynamic networks base[d] upon at least one
 trace route, e.g., CDN internet protocol (IP) addresses.”),
 5:49–56.
     The specification explains segmenting using trace
 routes is one “[f]actor[] for balancing or managing distribu-
 tion of the P2P content delivery.” Id. at 5:49–53. Figures
 2–9 demonstrate content segmentation outside the CDN
 using trace routes according to claim 1. Id. at 8:6–32; see
 J.A. 47 ¶ 18. For example, viewer b in Figure 4 receives a


     2  We leave it to the district court to conduct the claim
 construction analysis in the first instance.
Case: 21-2167    Document: 36     Page: 12    Filed: 09/28/2022




 12                      COOPERATIVE ENTERTAINMENT, INC. v.
                               KOLLECTIVE TECHNOLOGY, INC.


 content segment from the CDN and distributes that seg-
 ment to other viewers viewing the same content. ’452 pa-
 tent at 8:18–25, Figs. 4–6.




 Viewer b also receives different segments of the same con-
 tent from other viewers who have received the different
 segments from the CDN, e.g., viewers c and d. Id. at 8:18–
 25, Figs. 5–6.




 The specification further explains that segmenting content
 using trace routes has benefits over the prior art: “the pre-
 sent invention systems and methods provide increased re-
 liability, more redundancy, and more efficient delivery
 than those of the prior art.” Id. at 5:28–30.
    Similar to the P2P network structure discussed above,
 Cooperative’s amended complaint alleges using trace
Case: 21-2167     Document: 36      Page: 13    Filed: 09/28/2022




 COOPERATIVE ENTERTAINMENT, INC.     v.                       13
 KOLLECTIVE TECHNOLOGY, INC.


 routes to segment content in claim 1’s dynamic P2P net-
 work was not well-understood, routine, or conventional. It
 explains that the “prior art featured segmentation at a
 macro level . . . to test pathways between and among the
 various computing devices that comprise a given network’s
 architecture.” J.A. 46 ¶ 11. And it alleges the specific ad-
 vance over the prior art associated with the claimed use of
 trace routes “was that the claims use these means of test-
 ing to further segment the actual content being delivered.”
 J.A. 46 ¶ 11. The prior art’s use of a trace route “as a type
 of network traffic test . . . does not suggest or indicate using
 [a] trace route to segment requested content.” 3 J.A. 46 ¶
 11. Indeed, the prior art allegedly did not deliver P2P con-
 tent using content segmentation where “the content seg-
 mentation is based on . . . trace route to CDN and P2P
 server manager.” J.A. 46 ¶ 12 (quoting J.A. 245 (examiner’s
 statement of reason of allowance)). These allegations mir-
 ror the applicant’s statements in the prosecution history
 and the patent’s specification that using trace routes in
 segmenting content was inventive and improves efficiency,
 redundancy, and reliability of content delivery computer
 network systems. J.A. 262 (distinguishing prior art using
 trace routes for “network traffic test” from “segmenting re-
 quested content” using trace routes in claim 1); see ’452 pa-
 tent at 5:28–30.
     Cooperative’s allegations that claim 1’s use of trace
 route segmentation is an inventive concept are sufficient to
 preclude dismissal at the Rule 12 stage. Kollective argues



     3 The district court faulted Cooperative for not
 providing “any supporting evidence” with its allegations.
 Kollective, 544 F. Supp. 3d at 897. While supporting evi-
 dence, such as an expert declaration or research articles,
 would further support the existence of an inventive con-
 cept, such evidence is not always necessary to defeat a Rule
 12 motion. See Nat. Alternatives, 918 F.3d at 1349.
Case: 21-2167    Document: 36      Page: 14    Filed: 09/28/2022




 14                      COOPERATIVE ENTERTAINMENT, INC. v.
                               KOLLECTIVE TECHNOLOGY, INC.


 only that the ’452 patent does not claim anything inventive
 because P2P networks and CDNs are conventional. Appel-
 lee’s Br. 51–52. This argument misses the point—useful
 improvements to computer networks are patentable re-
 gardless of whether the network is comprised of standard
 computing equipment. See Thales Visionix Inc. v. United
 States, 850 F.3d 1343, 1349 (Fed. Cir. 2017) (citing Enfish,
 LLC v. Microsoft Corp., 822 F.3d 1327, 1337–38 (Fed. Cir.
 2016)). And, notably, Kollective does not argue that the
 use of trace routes to segment content in claim 1’s dynamic
 P2P network structure is not inventive. See Appellee’s Br.
 45–52. The record here contains concrete allegations in the
 complaint and the specification that the segmentation lim-
 itation was not well-understood, routine, or conventional
 and “recit[es] a specific technique for improving computer
 network” functioning. SRI Int’l, Inc. v. Cisco Sys., Inc., 930
 F.3d 1295, 1304 (Fed. Cir. 2019); see Aatrix, 882 F.3d at
 1128. It follows the district court erred in discounting Co-
 operative’s plausible allegations consistent with the ’452
 patent’s specification and dismissing its amended com-
 plaint.
                               C
     In sum, the district court erred in dismissing the com-
 plaint. The claim language, the written description, and
 the amended complaint “describe[] how [the ’452 patent’s]
 particular arrangements of elements is a technical im-
 provement over prior art ways of” arranging networks for
 distributing video content. BASCOM, 827 F.3d at 1350; see
 Cellspin, 927 F.3d at 1316 (reversing district court for fail-
 ing to weigh allegations in complaint and statements in pa-
 tent specification in favor of patentee at Rule 12 stage). We
 do not decide today that the claims are patent eligible un-
 der § 101. We hold only that there are plausible factual
 allegations that the claims include inventive concepts, and
 that is enough to preclude dismissal.
Case: 21-2167     Document: 36    Page: 15   Filed: 09/28/2022




 COOPERATIVE ENTERTAINMENT, INC.    v.                    15
 KOLLECTIVE TECHNOLOGY, INC.


                         CONCLUSION
     The district court erred in granting Kollective’s motion
 to dismiss. We therefore reverse and remand for further
 proceedings.
                REVERSED AND REMANDED
                            COSTS
 Kollective shall bear costs.